— Judgment insofar as appealed from unanimously modified on the law and as modified affirmed without costs, and matter remitted to Supreme Court for a hearing, in accordance with the following Memorandum: On appeal from a judgment of divorce ordering plaintiff to pay his wife’s additional attorney’s fees in the amount of $15,483.76 as well as her accountant’s fees and costs and disbursements, plaintiff argues that the court erred in awarding those amounts without the benefit of an evidentiary hearing on the amounts requested and on defendant’s ability to pay her own attorney’s fees. We agree that the court should have held a hearing with respect to the value of the legal services rendered because plaintiff requested such a hearing (see, Berge v Berge, 159 AD2d 960). However, plaintiff made no request for a hearing with respect to the latter two awards, nor did he request a hearing on defendant’s ability to pay her own attorney’s fees, and thus has failed to preserve those aspects of the court’s order for our review. (Appeal from Judgment of Supreme Court, Erie County, Francis, J. — Divorce.) Present— Dillon, P. J., Boomer, Pine, Balio and Davis, JJ.